Exhibit 10.1

EXECUTIVE LEADERSHIP GROUP AGREEMENT

United Technologies Corporation

The undersigned Executive acknowledges receipt of the materials summarizing the
Corporation’s Executive Leadership Group Program (“ELG”) and the benefits
available to the Executive as a member of ELG as well as the Executive’s
obligations and commitments to the Corporation as an ELG member. ELG benefits
include a restricted share unit retention award that vests at retirement (age 62
minimum), special life insurance and disability benefits under the ELG Income
Protection Program, the Flexible Perquisites Allowance and eligibility for the
pre-retirement Standard Separation Arrangement. While employed and for a 2-year
period thereafter, ELG members must agree to protect Company information and to
refrain from activities that could lead to the recruitment of Company employees.
If eligible for the Pre-Retirement Separation Agreement in the event of
separation prior to age 62, or upon vesting in the restricted share unit
retention award at retirement on or after age 62, the Executive will make
additional commitments to the Company, including a non-compete agreement and a
waiver of claims. UTC share ownership levels must reach 3 times base salary
within five years of appointment to the ELG.

In consideration of the ELG benefits, the Executive hereby commits to membership
in the ELG in accordance with its terms and conditions described in the ELG
materials. The Company, in turn, agrees to provide ELG benefits to the Executive
upon its receipt of this Agreement in accordance with the applicable terms and
conditions as described in the ELG materials.

 

 

 

 

 

Executive

 

 

 

Date

  UNITED TECHNOLOGIES CORPORATION  

By:

 

 

 

 

 

Date